Case 1:21-cv-20518-BB Document 3 Entered on FLSD Docket 02/08/2021 Page 1 of 3
AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Southern District of Florida

 

 

GENWORTH LIFE AND ANNUITY INSURANCE )
COMPANY )
)
)
Plaintiff(s) )

V. Civil Action No. 1:21-cv-20518-BB
CAITLIN CONLON, individually, STEPHEN P. )
CONLON, individually, and LAURA MIELE, as )
Natural Guardian of the minor child M.A.C., )
Defendant(s)

SUMMONS IN A CIVIL ACTION

Caitlin Conlon
2263 Douglas Rd., Apt 739
Miami, FL 33145

To: (Defendant’s name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Russell S. Buhite

Kathleen Massing

OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
100 North Tampa Street, Suite 3600

Tampa, FL 33602

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

SUMMONS

Date: Feb 8, 2021 s/P. Curtis

 

 

 

Deputy Clerk
Angela E. Noble U.S. District Courts
Clerk of Court
Case 1:21-cv-20518-BB Document 3 Entered on FLSD Docket 02/08/2021 Page 2 of 3
AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Southern District of Florida

 

 

GENWORTH LIFE AND ANNUITY INSURANCE )
COMPANY )
)
)
Plaintiff(s) )

V. Civil Action No. 1:21-cv-20518-BB
CAITLIN CONLON, individually, STEPHEN P. )
CONLON, individually, and LAURA MIELE, as )
Natural Guardian of the minor child M.A.C., )
Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Stephen P. Conlon
247 Winthrop St.

Hallowell, ME 04347-3019

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Russell S. Buhite

Kathleen Massing

OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
100 North Tampa Street, Suite 3600

Tampa, FL 33602

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

SUMMONS

Date: Feb 8, 2021 s/P. Curtis

 

 

Deputy Clerk
Angela E. Noble U.S. District Courts
Clerk of Court
Case 1:21-cv-20518-BB Document 3 Entered on FLSD Docket 02/08/2021 Page 3 of 3
AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Southern District of Florida

 

 

GENWORTH LIFE AND ANNUITY INSURANCE )
COMPANY )
)
)
Plaintiff(s) )

V. Civil Action No. 1:21-cv-20518-BB
CAITLIN CONLON, individually, STEPHEN P. )
CONLON, individually, and LAURA MIELE, as )
Natural Guardian of the minor child M.A.C., )
Defendant(s)

SUMMONS IN A CIVIL ACTION

Laura Miele, as Natural Guardian of the minor child M.A.C.
1223 Boone Ave.
Abington, PA 19001-3503

To: (Defendant’s name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Russell S. Buhite

Kathleen Massing

OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
100 North Tampa Street, Suite 3600

Tampa, FL 33602

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

SUMMONS

Date: Feb 8, 2021 s/P. Curtis

 

 

 

Deputy Clerk
Angela E. Noble U.S. District Courts
Clerk of Court
